                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 IN RE: ZOHAR III, CORP., et al.                  )   Chapter 11
                                                  )
                        Debtors.                  )   Case No. 18-10512 (KBO)
                                                  )
                                                  )
 ZOHAR III, CORP., et al.,                        )
                                                  )
                        Appellants,               )
                                                  )
                   v.                             )   C.A. No. 21-628 (MN)
                                                  )
 LYNN TILTON, et al.,                             )
                                                  )
                        Appellees.

                                             ORDER

       At Wilmington, this 27th day of May 2021,

       WHEREAS, on May 26, 2021, Chief Magistrate Judge Mary Pat Thynge issued a

Recommendation (D.I. 7) recommending that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court;

       WHEREAS, no objections to the Recommendation are anticipated because the

Recommendation is consistent with the parties’ request (D.I. 7 at 3); and

       WHEREAS, the Court does not find the Recommendation to be clearly erroneous or

contrary to law.

       THEREFORE, IT IS HEREBY ORDERED that the Recommendation is ADOPTED and

this matter is withdrawn from the mandatory referral for mediation.

       IT IS FURTHER ORDERED that the Court ADOPTS and ORDERS the following briefing

schedule purposed by the parties (D.I. 7 at 2):
Appellants’ Opening Brief – June 28, 2021

Appellees’ Answering Brief –August 12, 2021

Appellants’ Reply Brief –September 2, 2021.




                                   The Honorable Maryellen Noreika
                                   United States District Court




                               2
